DETAILED ACTION
This action is in response to the amendment 09/22/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37 – 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 37, there’s no support in the original disclosure for “wherein the voltage regulator is a linear voltage regulator”.
Regarding claim 38, there’s no support in the original disclosure for “wherein the voltage regulator uses negative feedback to regulate the first node voltage”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 17, 18, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2013/0127371; (hereinafter Sarig) in view of US Pub. No. 2008/0018311; (hereinafter Sakai), cited by Applicant(s).

Regarding claim 17, Sarig [e.g. Fig. 1] discloses a switched mode power supply comprising: a reactive element [e.g. L] comprising a first terminal [e.g. left terminal] and a second terminal [e.g. right terminal], the second terminal being configured to provide an output voltage [e.g. VREG] for the switched mode power supply; a switching stage [e.g. 110, D] having first input [e.g. gate having VG], the switching stage being configured to charge and discharge the reactive element, via the first terminal [e.g. by turning ON/OFF the switching stage], dependent on first control signal [e.g. VG] applied to the first input, respectively; a control signal generator [e.g. 120] arranged to generate the first control signal at the first input, respectively, via respective first control signal path [e.g. 120, VG], wherein the first control signal path is arranged to determine the first drive voltage [e.g. VG] for application to the first input to the switching stage [e.g. as shown], dependent on a difference between a first node voltage at a first node [e.g. BOOT,], which is coupled to the first control signal path, and a voltage at the first terminal of the reactive element [e.g. LX connected to 120]; a first capacitive element [e.g. 154] coupled between the first terminal of the reactive element [e.g. at LX] and the first node [e.g. BOOT]; and a voltage regulator [e.g. 158, 156] coupled to the first node [e.g. via 152] and configured to regulate the first node voltage [e.g. BOOT] relative to the voltage at the first terminal of the reactive element [e.g. relative to node LX; paragraph 026 recites “a CMOS switch 158 that serves to disconnect system voltage VDD from bootstrap diode 152 when output voltage VLX is at or near input voltage VIN, thereby isolating bootstrap node MID from system voltage VDD and allowing diode 156 to charge bootstrap node MID to VLX-VDIODE. In the exemplary embodiment shown in FIG. 1, CMOS switch 158 is implemented by a PMOS transistor whose gate terminal is connected to switch output node LX. With this arrangement, CMOS switch 158 is turned on when voltage VLX is at or near 0V, and turns off to isolate system voltage supply VDD from bootstrap diode 152 as voltage VLX increases during the later stages of operation”].
Sarig fails to disclose a switching stage having first and second inputs, the switching stage being configured to charge and discharge the reactive element, dependent on first and second control signals applied to the first and second inputs, respectively; a control signal generator arranged to generate the first and second control signals at the first and second inputs, respectively, via respective first and second control signal paths. Emphasis added to the limitations that Sarig is lacking.
Sakai [e.g. Fig. 3] teaches a switching stage having first and second [e.g. gate low side transistor Tr2] inputs, the switching stage being configured to charge and discharge the reactive element [e.g. L1], dependent on first and second [e.g. output of Dr2] control signals applied to the first and second inputs, respectively; a control signal generator [e.g. 1, 2’, 5a, 5b, 3a, Dr1, Dr2] arranged to generate the first and second control signals at the first and second inputs, respectively, via respective first and second [e.g. 5b, 3a, Dr2] control signal paths.
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Sarig by a switching stage having first and second inputs, the switching stage being configured to charge and discharge the reactive element, dependent on first and second control signals applied to the first and second inputs, respectively; a control signal generator arranged to generate the first and second control signals at the first and second inputs, respectively, via respective first and second control signal paths as taught by Sakai in order of being able to provide a dead-time in order to avoid malfunction.

Regarding claim 18, Sarig fails to disclose further comprising an adjustable delay stage in one of the first and second control signal paths, the adjustable delay stage being configured to control an adjustable delay to compensate for a relative delay between the first and second control signals, through the first and second control signal paths.
Sakai [e.g. Fig. 3] teaches  further comprising an adjustable delay stage [e.g. 5b] in one of the first and second [e.g. 5b, 3a, Dr2] control signal paths, the adjustable delay stage being configured to control an adjustable delay [e.g. delay at P2] to compensate for a relative delay between the first [e.g. output of Dr1] and second [e.g. output of Dr2] control signals, through the first [e.g. 5a to output of Dr1] and second control signal paths [e.g. paragraph 03 recites “The delay circuit 5a delays the PWM signal outputted from the PWM signal generating circuit 1 and feeds the resulting signal as a PWM signal P1 to the level shift circuit 2'. The delay circuit 5b delays the PWM signal outputted from the PWM signal generating circuit 1 and feeds the resulting signal as a control pulse signal P2 to the bootstrap switching circuit 3. The supply voltage to the PWM signal generating circuit 1 and the delay circuits 5a and 5b is the control supply voltage VDD. As compared with the PWM signal P1, the control pulse signal P2 rises a predetermined period earlier and falls a predetermined period later”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Sarig by further comprising an adjustable delay stage in one of the first and second control signal paths, the adjustable delay stage being configured to control an adjustable delay to compensate for a relative delay between the first and second control signals, through the first and second control signal paths as taught by Sakai in order of being able to provide a dead-time in order to avoid malfunction.

Regarding claim 29, Sarig [e.g. Fig.1] discloses wherein the reactive element comprises an inductive element [e.g. L] coupled between the first and second terminals.
Sarig fails to disclose an output capacitive element coupled to the second terminal.
Sakai [e.g. Fig. 1] teaches an output capacitive element [e.g. C2] coupled to the second terminal [e.g. right terminal of L1].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Sarig by an output capacitive element coupled to the second terminal as taught by Sakai in order of being able to smooth the output voltage.

Regarding claim 30, Sarig [e.g. Fig.1] discloses an amplifier comprising the switched mode power supply of claim 17.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarig in view of Sakai, and further in view of US Pub. No. 2012/0105045; (hereinafter Burns), cited by Applicant(s).

Regarding claim 24, Sarig fails to disclose wherein the switching stage is configured to:(a) during first charging time periods, responsive to the first control signal, couple the reactive element to a first supply voltage for charging the reactive element, and responsive to the second control signal, decouple the reactive element from a second supply voltage lower than the first supply voltage, the first supply voltage being lower than the first drive voltage, (b) during first discharging time periods, responsive to the first control signal, decouple the reactive element from the first supply voltage, and responsive to the second control signal, couple the reactive element to the second supply voltage for discharging the reactive element, and (c) during decoupling time periods, responsive to the first control signal, decouple the reactive element from the first supply voltage, and responsive to the second control signal, decouple the reactive element from the second supply voltage; wherein the first charging time periods and the first discharging time periods alternate and are each spaced apart by one of the decoupling time periods.
Sakai teaches the first supply voltage being lower than the first drive voltage [e.g. paragraph 01 recites “a switching regulator including a bootstrap type DC-DC converter that has a high input supply voltage and a low control supply voltage and that switches output transistors by use of a drive voltage higher than the input supply voltage.”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Sarig by the first supply voltage being lower than the first drive voltage as taught by Sakai in order of being able adequately turn ON a high side switch.
Burns [e.g. Figs. 4, 7 and 12] teaches wherein the switching stage [e.g. SW1, SW2] is configured to:(a) during first charging time periods [e.g. Figs. 7 and 12; SW1 conducting and SW2 non-conducting], responsive to the first control signal [e.g. Vg,sw1], couple the reactive element [e.g. Lout] to a first supply voltage [e.g. Vin] for charging the reactive element, and responsive to the second control signal [e.g. Vg,sw2], decouple the reactive element [e.g. by turning OFF SW2] from a second supply voltage [e.g. ground] lower than the first supply voltage, (b) during first discharging time periods [e.g. Figs. 7 and 12; SW2 conducting and SW1 non-conducting], responsive to the first control signal, decouple the reactive element from the first supply voltage [e.g. SW1 OFF], and responsive to the second control signal, couple the reactive element to the second supply voltage [e.g. SW2 ON] for discharging the reactive element, and (c) during decoupling time periods [e.g. Fig. 12; dead time periods SW1 non-conducting and SW2 non-conducting (e.g. DT1, DT2)], responsive to the first control signal, decouple the reactive element from the first supply voltage [e.g. SW1 OFF], and responsive to the second control signal, decouple the reactive element from the second supply voltage [e.g. dead-times (e.g. DT1, DT2)]; wherein the first charging time periods and the first discharging time periods alternate and are each spaced apart by one of the decoupling time periods [e.g. Fig. 12].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Sarig by wherein the switching stage is configured to:(a) during first charging time periods, responsive to the first control signal, couple the reactive element to a first supply voltage for charging the reactive element, and responsive to the second control signal, decouple the reactive element from a second supply voltage lower than the first supply voltage, (b) during first discharging time periods, responsive to the first control signal, decouple the reactive element from the first supply voltage, and responsive to the second control signal, couple the reactive element to the second supply voltage for discharging the reactive element, and (c) during decoupling time periods, responsive to the first control signal, decouple the reactive element from the first supply voltage, and responsive to the second control signal, decouple the reactive element from the second supply voltage; wherein the first charging time periods and the first discharging time periods alternate and are each spaced apart by one of the decoupling time periods as taught by Burns in order of being able to control a skew time of switches.

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarig in view of Sakai, and further in view of US Patent No. 9,285,808; (hereinafter Tuten).

Regarding claim 31, Sarig fails to disclose a wireless communication device comprising the amplifier of claim 30.
Tuten [e.g. Figs. 5 and 13] teaches a wireless communication device [e.g. Fig. 13] comprising the amplifier of claim 29 [e.g. 904; col. 9, lines 13 – 29 recites “FIG. 13 is a block diagram of a wireless communication device 900… Further, power management module 904 may include one or more voltage regulators, such as voltage regulators 200 and 500 illustrated in FIGS. 5 and 8”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Sarig by a wireless communication device comprising the amplifier of claim 29 as taught by Tuten in order of being able to provide wireless communication.

Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarig in view of Sakai, and further in view of US Patent No. 5,627,460; (hereinafter Bazinet).
	Regarding claim 37, Sariq fails to disclose wherein the voltage regulator is a linear voltage regulator.
	Bazinet [e.g. Fig. 1] teaches wherein the voltage regulator is a linear voltage regulator [e.g. 42].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Sarig by wherein the voltage regulator is a linear voltage regulator as taught by Bazinet in order of being able to provide a nominal regulated output voltage independent of the input range.

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sarig in view of Sakai, and further in view of US Pub. No. 2005/0237042; (hereinafter Yoshida).
	Regarding claim 38, Sariq fails to disclose wherein the voltage regulator uses negative feedback to regulate the first node voltage.
Yoshida [e.g. Fig. 5] teaches wherein the voltage regulator [e.g. 76,78] uses negative feedback to regulate the first node voltage [e.g. at 22; paragraph 076 recites “the switched-capacitor circuit in accordance with Embodiment 2 attains stable negative feedback operation for stabilizing DC output voltage and also attains an excellent transient response characteristic even in the high frequency region.”].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Sarig by wherein the voltage regulator uses negative feedback to regulate the first node voltage as taught by Yoshida in order of being able to provide output voltage stability and excellent transient response. 

Examiner's Note
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.


Allowable Subject Matter
Claims 19 – 23, 25 – 28 and 32 – 36 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	The primary reason for the indication of the allowability of claim 19 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “further comprising a delay detector configured to determine the relative delay, the delay detector comprising a delay detection capacitive element coupled to a charge control circuit, wherein the charge control circuit is arranged to alternately charge the delay detection capacitive element during charging time periods of duration dependent on the first delay and discharge the delay detection capacitive element during discharging time periods of duration dependent on the second delay. and wherein the delay indication signal is dependent on a voltage across the delay detection capacitive element.”.
	The primary reason for the indication of the allowability of claim 25 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the switched power supply further comprises a first charging diode coupled between the first node and a third power supply rail at a third supply voltage, and arranged for charging the first capacitive element from the third supply voltage; and wherein the voltage regulator is coupled to a fourth power supply rail at a fourth supply voltage higher than the third supply voltage and is configured to control the first node voltage dependent on the fourth supply voltage”.
	The primary reason for the indication of the allowability of claim 32 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “a voltage regulator coupled to the first node and to a fourth power supply rail at a fourth supply voltage higher than the third supply voltage, wherein the voltage regulator is arranged to control the first node voltage dependent on the fourth supply voltage”.
Claim(s) 20 – 23, 26 – 28 and 33 – 36 is/are objected to as being dependent upon claims 19, 25 and 32.


Response to Arguments
Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive. 
Applicant(s) argue(s) in page 13 with respect to claim 17:
“The Applicant respectfully submits that this is incorrect. Elements 158 and 156 in Sariq’s circuit, which are a transistor and a diode, respectively, would never be understood by the person of ordinary skill in the art to be a “voltage regulator.” This is because these elements are not operable to produce a constant voltage output at the regulated point. 
“Voltage regulator” is a term of art well known to those skilled in the art of electrical circuit design, referring to “a system designed to automatically maintain a constant voltage…Sariq’s transistor 158 and diode 156 are not a voltage regulator because they are not operable to produce a constant voltage at the BOOT node, whether or not diode 152 is also considered.
To the contrary, Sariq’s Figures 3A and 3B show that the function of Sariq’s transistor 158 and diode 156 is to provide two different discrete voltages at the BOOT node. When transistor 158 is ON, the voltage at the BOOT node is approximately VDD-VDIODE, as shown in Sariq’s Figure 3A. When transistor 156 is OFF, on the other hand, the voltage at the BOOT node is instead approximately VLX+VDD-VDIODE, as shown at Sariq’s Figure 3B. There is no automatic maintaining of a constant voltage at the BOOT node, and Sariq’s components do not constitute a “voltage regulator” as that term is understood in the art.”

	The examiner submits that a voltage regulator, as known in the art, do not necessary provides a constant output voltage. Instead, a voltage regulator provides a voltage that is regulated according to a desired output. According to page 848 of Wiley Electrical and Electronics Engineering Dictionary (see attached) a voltage regulator is defined as:
 voltage regulator   A component, circuit, or device which maintains an output voltage within specified values, despite variations in variables such as load resistance, line voltage, or temperature, so long as they are within a prescribed range”. See attachment. Therefore, the voltage of VBOOT being approximately VDD-VDIODE when transistor 158 is ON is a desired regulated voltage level and voltage of VBOOT being approximately  VLX+VDD-VDIODE is also a desired regulated voltage level when transistor 158 is OFF.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838